EXHIBIT 10.29 THIRD AMENDMENT TO THE CAPITOL BANCORP LTD. EMPLOYEE STOCK OWNERSHIP PLAN The Capitol Bancorp Ltd. Employee Stock Ownership Plan is hereby amended as follows: Effective February 16, 2009: By re-naming the Adopting Employer “Valley First Community Bank” as “Central Arizona Bank” in Appendix A. Effective March 20, 2009: By striking the Adopting Employer Central Arizona Bank in Appendix A. Effective March 31, 2009: By striking the following Adopting Employers from Appendix A: Brighton Commerce Bank Detroit Commerce Bank Kent Commerce Bank Grand Haven Bank Macomb Community Bank Muskegon Commerce Bank Portage Commerce Bank Oakland Commerce Bank By re-naming the Adopting Employer “Ann Arbor Commerce Bank” as “Michigan Commerce Bank” in Appendix A. Effective July 1, 2009: By adding the Adopting Employer “Bank of Auburn Hills” in Appendix A. Effective September 21, 2009: By striking the Adopting Employer “Yuma Community Bank” from Appendix A. CAPITOL BANCORP LTD. Dated:November 18, By:/s/ Cristin K. Reid Cristin K. Reid Its:Corporate President
